DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s communication of 10/4/2022.  Currently elected claims 19-25, 27-28, and 31-32 are pending and rejected below.

Election/Restrictions
Applicant’s election without traverse of Species E, figures 8-10 and Claims 19-25, 27-28, and 31-32 in the reply filed on 10/4/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19-25, 27-28, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0172541 A1 (Yamashita), in view of US 2002/0055733 A1 (Wilson).
Yamashita discloses a bending deflection suppression prevention mechanism (as “holding part 73”, “groove rail” 76, ect in figure 2) for supporting a catheter in a catheter assembly.   Wilson discloses catheters in which there are defined main lumen (“tracking guide wire lumen 125”) and a sub lumen (“positioning guide wire lumen 126”) through the formation of a tapered part defining a step in relation to the main lumen.  A person skilled in the art at the time of the invention would have provided the catheter disclosed in Wilson in lieu of the catheter disclosed in Yamashita taking into consideration the function of the catheter and providing a physician with the desired main lumen/sub lumen catheter to provide two pathways for treatment.


    PNG
    media_image1.png
    372
    544
    media_image1.png
    Greyscale

Concerning claim 22-23 and the sub-opening disclosed in Wilson is in the side opening in the outer circumferential surface of the catheter.

    PNG
    media_image2.png
    192
    370
    media_image2.png
    Greyscale

Concerning claims 24-25 and the distance of 17mm or 5mm or less, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the device with these sizes, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Concerning claim 27, note location of deflection suppression mechanism of Yamashita.
Concerning claim 28, see Wilson at figures 7-8 and noted hub structures.
Concerning claim 31 and side port upwards see port near 143 of Wilson.
Concerning claim 32 see connecting portion (outer surface of 143 for example) and soft tube 151 for example.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783